In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus and was considered in a manner prescribed by law. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that an alternative writ of mandamus be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the following expedited briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prae.R. X(7) and (8):
The parties shall file any evidence they intend to present on or before September 19,1997, and shall file their merit briefs within seven days after the filing of evidence. No responsive briefs shall be permitted.
Moyer, C.J., and Lundberg Stratton, J., concur in the granting of the alternative writ, but would deny expedited treatment.
Douglas, J., not participating.